Citation Nr: 1826804	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by RO. 

The Veteran testified before the undersigned in a June 2015 video-conference hearing. A transcript of the hearing is included in the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim for service connection for an acquired psychiatric disorder, to include PTSD and depression is REMANDED for the following action:

1. Reasons for remand: An income and expenses report reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits in the amount of $1,196.80 per month. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

2. Obtain copies of all SSA disability records and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

3. Conduct any necessary medical and factual development. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

